El Juez Asociado Señor Wolf,
emitió la opinión del tribunal.
En mayo 8, 1914, Figueroa Maestre fué suspendido en el ejercicio de la profesión en las cortes de la isla. Ahora ha radicado una petición de rehabilitación. Si bien la petición misma no contiene ninguna manifestación errónea sobre los deberes y responsabilidades de esta corte, sin embargo, durante la vista fueron examinados varios testigos y se presentaron argumentos evidentemente bajo la teoría de que *956el peticionario Rabia sido castigado suficientemente, qne Rabia snfrido bastante y qne esta corte debía ejercer sn poder inherente para perdonarle. En otras palabras, si bien los letrados del peticionario presentaron otros argumentos, se nos suplicó encarecidamente, tal cual si ocupáramos un puesto como el de Gobernador, que consideráramos la suficiencia del castigo. El deber o la responsabilidad nuestra es entera-mente distinto. Posiblemente varios meses o un año podrían dar derecho a un peticionario a ser rehabilitado en el ejer-cicio de su profesión. La cuestión siempre es la integridad actual del peticionario después de haber sido suspendido en e] ejercicio de su profesión. TJn abogado tiene enormes pri-vilegios y graves responsabilidades y la sociedad debe ser protegida de una persona que no esté moralmente preparada,. Hemos hallado una discusión muy hábil de esta cuestión, así como una revisión de los casos en el de In re Egan, (S. D.), resuelto el 17 de febrero de 1928, 218 N. W. 1. Después de hacer una revisión parcial, la corte dijo:
, “Bajo estos principios fundamentales, necesariamente tenemos que a'sumir qne la cuestión sometida a la consideración de esta corte en virtud de la solicitud de rehabilitación presentada por un abogado que había sido suspendido en el ejercicio de su profesión, no es, ha-ciendo un análisis final, si el peticionario ha sido suficientemente cas-tigado por su falta anterior, sino si al tiempo de hacer 'su solicitud goza de tal reputación que justifique su admisión al ejercicio de la profesión. ’ ’
Posteriormente la corte citó lo siguiente de una decisión anterior, o sea, de In re Morrison, 45 S. D. 123, 186 N. W. 556:
“Pero cuando después de un juicio completo e imparcial Se le castiga de tales faltas que demuestren su incapacidad para actuar como un funcionario de las cortes de justicia y se le ha revocado su licencia, si solicita su rehabilitación el peso de la prueba recae so-bre él para establecer mediante evidencia satisfactoria, bien que ia corte ha cometido error en su sentencia 'suspendiéndole en el ejer-cicio de su profesión, o que su conducta moral ha cambiado tanto que le habilite para disfrutar del puesto y de la confianza que una *957vez fueron en él depositados. Una corte debe ser muy cautelosa al suspender en el ejercicio de la profesión a un abogado, pero debe ser aún más cautelosa para rehabilitarlo; debe e'star absolutamente segura de que no pone nuevamente en las manos de un peticionario poco digno de confianza, esa oportunidad casi ilimitada que tiene un abogado en ejercicio para hacer daño a la sociedad. Por tanto, la corte está en el deber al presentársele una solicitud de rehabilitación por un abogado que ha sido suspendido, de tratar no solamente, me-diante vistas celebradas en la corte, sino valiéndose de cualquier forma legítima’ que pueda utilizar, obtener toda la información que le sea posible respecto a la integridad moral del peticionario para ser admitido al ejercicio de su profesión.”
La corte está-en el sagrado deber de hacer cuanto le sea humanamente posible para impedir que ocurran nuevamente la clase de actos por el cual el peticionario fue suspendido de la profesión, o que cometa otras faltas. No nos deten-dremos a revisarlos cuidadosamente. Son expuestos clara-mente en 20 D.P.R. 425. Podría decirse, sin embargo, que el fundamento de los cargos era que el peticionario no sola-mente era infiel a sus clientes, sino que también usaba su despacho para defraudarlos. Les formulaba cargos falsos a los clientes y los amenazaba con acusarlos cuando le pedían que les devolviera su dinero.
¿Ha experimentado el peticionario, usando sus propias palabras, tal “regeneración” que merezca su rehabilitación en el ejercicio de su profesión? En una investigación de esta clase es imposible la certeza absoluta, pero el peticionario ha hecho todo esfuerzo y la prueba presentádanos es de tal naturaleza fuerte que nos obliga a declarar con lugar la petición.
De la jurisdicción a que pertenece el peticionario, o sea, Arecibo, prácticamente todo el Colegio de Abogados, inclu-yendo al juez de distrito y al fiscal, declararon sobre su actual preparación moral. Profesionales, funcionarios pú-blicos, hombres de neg’ocios, ciudadanos particulares residen-tes en el mismo pueblo del peticionario, Utuado, aseveraron su confianza en él. Los abogados del vecino distrito de *958A guadilla, igualmente endosaron la petición, según lo hicieron los principales letrados de Mayagüez. El Colegio de Abo-gados de San Juan en una sesión pública expresó su coope-ración. Expresiones similares de confianza fueron recibidas de los abogados de Ponce,' Gruayama y Humacao.
La Legislatura de Puerto Rico ' aprobó una Resolución Concurrente recomendando la rehabilitación del peticionario. Desde luego, la responsabilidad para con el público recae sobre esta corte y no sobre la Legislatura y así lo reconoce la resolución. Durante la vista. se desprendió igualmente que la' resolución de la Legislatura no era. pro forma sino que los varios comités, compuestos en gran parte de abo-gados, practicaron una investigación respecto del carácter y la conducta del peticionario.
La naturaleza de la prueba presentada, en su mayor parte distinta de la del caso de Egan, supra, se basaba aparente-mente en la apreciación absoluta por parte de los testigos de su responsabilidad como ciudadano. Ellos demostraron que desde el momento en que el peticionario fué suspendido en el ejercicio de su profesión había llevado una vida ejem-plar, tanto privada como en los negocios. Se desligó de las cortes, se estableció en un negocio de imprenta y se sostenía a sí mismo parcialmente con los conocimientos que poseía de la música. Testigo tras testigo declararon sobre sus rela-ciones y experiencia con el peticionario. Nos aseveraron de la buena conducta del peticionario, desde el momento que fué suspendido, sobre su preparación moral al presente y sobre sus méritos personales. Un gran número de ciudadanos par-ticulares declararon que sin vacilación alguna no, tendrían inconveniente en confiar al peticionario sus asuntos. El peticionario personalmente ocupó la silla testifical y confe-sando en efecto su falta anterior dijo que la conducta que había motivado su suspensión fué una aberración en su con-ducta ordinaria, que se daba cuenta de su responsabilidad y que ahora era un hombre distinto.
*959Como de las declaraciones prestadas por los testigos qne aseveraron ante nos y de la prueba presentada, el peticio-nario lia demostrado en todo lo qne le ha sido posible sn regeneración moral, debe declararse con lugar la petición.
El Juez Asociado Sr. Texidor'no intervino.